Name: Commission Regulation (EU) 2015/1125 of 10 July 2015 amending Regulation (EC) No 1881/2006 as regards maximum levels for polycyclic aromatic hydrocarbons in Katsuobushi (dried bonito) and certain smoked Baltic herring (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  foodstuff;  international trade;  consumption;  Europe;  fisheries;  Asia and Oceania
 Date Published: nan

 11.7.2015 EN Official Journal of the European Union L 184/7 COMMISSION REGULATION (EU) 2015/1125 of 10 July 2015 amending Regulation (EC) No 1881/2006 as regards maximum levels for polycyclic aromatic hydrocarbons in Katsuobushi (dried bonito) and certain smoked Baltic herring (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets maximum levels for polycyclic aromatic hydrocarbons (PAHs) in food. (2) According to that Regulation, maximum levels for PAHs must be safe and as low as reasonably achievable (ALARA) based upon good manufacturing, drying and agricultural/fishery practices. In 2011, data for smoked fish have shown that lower maximum levels of PAHs were achievable and they were laid down by Commission Regulation (EU) No 835/2011 (3) Nevertheless, adaptations of smoking technology were necessary in some cases. Therefore a transitional period of three years was granted before the lower maximum levels become applicable as from 1 September 2014. (3) Katsuobushi is a traditional Japanese food product made from bonito. Its manufacturing process involves filleting, boiling and deboning followed by smoking/drying process over combusting woods. Recent evidence has been provided by the Japanese authorities demonstrating that, despite the application of good smoking practices to the extent possible, the lower levels for PAHs are not achievable for that product. Therefore it is appropriate to change the current maximum levels of PAHs in Katsuobushi into those applicable before 1 September 2014. (4) The product name Sprotid is a general traditional name in Estonia for a product which traditionally can contain both sprat (Sprattus sprattus) and Baltic herring (Clupea harengus membras) depending on the season and availability. Both fishes are of comparable size and are classified as small scale fish. The label of Sprotid mentions if the product contains sprats or Baltic herring or a mixture, with the ratio of each fish species present. The smoking procedure for this small Baltic herring is the same as the one applied to sprats and consequently levels of PAHs in small Baltic herring are similar to those found in smoked sprat. Therefore it is appropriate to establish he same maximum level for smoked small Baltic herring and canned smoked small herring as for smoked sprats and canned smoked sprats. (5) Legislation related to the common organisation of the markets in fishery and aquaculture products has been replaced necessitating changes to certain endnotes. The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1881/2006 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (3) Commission Regulation (EU) No 835/2011 of 19 August 2011 amending Regulation (EC) No 1881/2006 as regards maximum levels for polycyclic aromatic hydrocarbons in foodstuffs (OJ L 215, 20.8.2011, p. 4). ANNEX The Annex to Regulation (EC) No 1881/2006 is amended as follows: (1) Section 6: Polycyclic aromatic hydrocarbons is replaced by the following: Section 6: Polycyclic aromatic hydrocarbons Foodstuffs Maximum levels (Ã ¼g/kg) 6.1 Benzo(a)pyrene, benz(a)anthracene, benzo(b)fluoranthene and chrysene Benzo(a)pyrene Sum of benzo(a)pyrene, benz(a)anthracene, benzo(b)fluoranthene and chrysene (45) 6.1.1 Oils and fats (excluding cocoa butter and coconut oil) intended for direct human consumption or use as an ingredient in food 2,0 10,0 6.1.2 Cocoa beans and derived products 5,0 Ã ¼g/kg fat as from 1.4.2013 35,0 Ã ¼g/kg fat as from 1.4.2013 until 31.3.2015 30,0 Ã ¼g/kg fat as from 1.4.2015 6.1.3 Coconut oil intended for direct human consumption or use as an ingredient in food 2,0 20,0 6.1.4 Smoked meat and smoked meat products 5,0 until 31.8.2014 2,0 as from 1.9.2014 30,0 as from 1.9.2012 until 31.8.2014 12,0 as from 1.9.2014 6.1.5 Muscle meat of smoked fish and smoked fishery products (25) (36), excluding fishery products listed in points 6.1.6 and 6.1.7. The maximum level for smoked crustaceans applies to muscle meat from appendages and abdomen (44). In case of smoked crabs and crab-like crustaceans (Brachyura and Anomura) it applies to muscle meat from appendages. 5,0 until 31.8.2014 2,0 as from 1.9.2014 30,0 as from 1.9.2012 until 31.8.2014 12,0 as from 1.9.2014 6.1.6 Smoked sprats and canned smoked sprats (25) (47) (Sprattus sprattus); Smoked Baltic herring  ¤ 14 cm length and canned smoked Baltic herring  ¤ 14 cm length (25) (47) (Clupea harengus membras); Katsuobushi (dried bonito, Katsuwonus pelamis); bivalve molluscs (fresh, chilled or frozen) (26); heat treated meat and heat treated meat products (46) sold to the final consumer 5,0 30,0 6.1.7 Bivalve molluscs (36) (smoked) 6,0 35,0 6.1.8 Processed cereal-based foods and baby foods for infants and young children (3) (29) 1,0 1,0 6.1.9 Infant formulae and follow-on formulae, including infant milk and follow-on milk (8) (29) 1,0 1,0 6.1.10 Dietary foods for special medical purposes (9) (29) intended specifically for infants 1,0 1,0 (2) Endnote (26) is replaced by the following endnote: (26) Foodstuffs falling within categories (c) and (i) of the list in Annex I of Regulation (EU) No 1379/2013 of the European Parliament and of the Council of 11 December 2013 on the common organisation of the markets in fishery and aquaculture products, amending Council Regulation (EC) No 1184/2006 and (EC) No 1224/2009 and repealing Council Regulation (EC) No 104/2000 (OJ L 354, 28.12.2013, p. 1), as appropriate (species as listed in the relevant entry). In case of dried, diluted, processed and/or compound foodstuffs Article 2(1) and 2(2) apply. In case of Pecten maximus, the maximum level applies to the adductor muscle and gonad only. (3) Endnote (36) is replaced by the following endnote: (36) Foodstuffs listed in this category as defined in categories (b), (c) and (i) of the list in Annex 1 of Regulation (EU) No 1379/2013.